Citation Nr: 0414241	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-22 178	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the chest wall with retained foreign 
bodies, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right thigh/lower back with 
retained foreign bodies, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the shoulders/upper back, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left buttock/left hip with 
retained foreign bodies, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right foot with retained foreign 
bodies, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from August 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In an August 2003 statement, the veteran raised the issues of 
entitlement to service connection on a secondary basis for 
kidney disability, glaucoma, stomach disability, degenerative 
joint disease, and gout.  In a December 2003 statement, the 
veteran's representative raised the issues of entitlement to 
service connection on a secondary basis for low back 
disability (degenerative disc disease with muscle spasms and 
pain) and for entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities.  The above matters are therefore referred to 
the RO for appropriate action. 



REMAND

The veteran contends that the evaluations currently assigned 
the disabilities at issue do not accurately reflect the 
severity of those disabilities.

With respect to the veteran's PTSD, the record reflects that 
he was last examined by VA in connection with the instant 
appeal in September 2001, at which time the examiner pointed 
out that the veteran was not involved in any treatment 
program.  The examiner diagnosed the veteran with PTSD and 
with alcohol abuse, and assigned the veteran a Global 
Assessment of Functioning (GAF) score of 60, described as 
representing moderate symptoms.  The examiner notably did not 
attempt to distinguish the manifestations attributable to the 
veteran's PTSD from those attributable to alcohol abuse.  The 
Board notes in passing that service connection for alcohol 
abuse as secondary to PTSD was denied in a January 1996 Board 
decision.  Under the circumstances the Board is of the 
opinion that additional VA psychiatric examination of the 
veteran is warranted.

The Board also notes that following the September 2001 
examination the veteran submitted VA treatment reports for 
September 2001 to September 2003 showing that he attends 
psychotherapy sessions for his psychiatric problems.  A 
November 2001 treatment note in particular documents 
assignment of a GAF score of 45 in connection with diagnosed 
PTSD and related major depression.  There is no indication 
that the RO has sought to obtain VA treatment records in 
connection with the veteran's claim. 

Turning to the issues of residuals of shell fragment wounds 
of the shoulders/upper back, right thigh/lower back, left 
buttock/left hip, and right foot, the record reflects that 
the veteran was last afforded a VA examination in September 
2001, at which time he reported experiencing muscle pain with 
use and with certain movements secondary to his shrapnel 
fragment wounds.  The examiner notably did not provide any 
specific findings with respect to range of motion of any 
joint, and only noted that the veteran exhibited "good joint 
movement" in the right hip, right knee, right shoulder and 
right ankle.  In addition, while the examiner noted the 
absence of any muscle function loss, he did not address any 
functional loss due to pain.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In light of the above, further VA 
examination of the veteran's shell fragment wound 
disabilities is warranted.

The Board notes that in September 2001 and July 2003 
statements, Dwayne Thomas, a chiropractic physician, 
indicated that he has treated the veteran since 1998 for 
symptoms associated with the service-connected shell fragment 
wound residuals.  There is no indication that the RO has 
sought to obtain any records from Dr. Thomas.

The Board lastly notes that the veteran is apparently in 
receipt of disability benefits from the Social Security 
Administration (SSA).  The records upon which the 
determination by SSA was based are potentially relevant to 
each of the veteran's claims and should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, to specifically include 
Dr. Dwayne Thomas, who may possess 
additional records pertinent to the 
claims on appeal.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran, to include 
from Dr. Dwayne Thomas, which have not 
been secured previously.  In any event, 
the RO should obtain medical records for 
the veteran from the VA Medical Center in 
Salisbury, North Carolina, for January 
1999 to the present. 

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records. 

3.  The RO should attempt to obtain a 
copy of any SSA decision awarding or 
denying the veteran disability benefits, 
as well as a copy of the record upon 
which the veteran's award or denial of 
SSA disability benefits was based, and a 
copy of the records associated with any 
subsequent disability determinations by 
the SSA.

4.  Thereafter the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the nature, extent and severity 
of the residuals of a shell fragment 
wound of the chest wall with retained 
foreign bodies; the nature, extent and 
severity of the residuals of a shell 
fragment wound of the right thigh/lower 
back with retained foreign bodies; the 
nature, extent and severity of the 
residuals of a shell fragment wound of 
the shoulders/upper back; the nature, 
extent and severity of the residuals of a 
shell fragment wound of the left 
buttock/left hip with retained foreign 
bodies; and the nature, extent and 
severity of the residuals of a shell 
fragment wound of the right foot with 
retained foreign bodies.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be conducted, and all findings 
should be reported in detail.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain or functional loss due 
to pain.  The specific functional 
impairment due to pain should be 
identified, and the examiner should be 
requested to assess the extent of any 
pain.  The physician should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state.  

With respect to each disability, the 
examiner must identify all of the 
specific muscle group(s) involved for 
each disability, and should specifically 
identify what functional abilities are 
affected.  The examiner should comment as 
to whether the disability associated with 
each of the affected muscle groups would 
be considered slight, moderate, 
moderately severe, or severe.  In this 
regard, he/she should comment concerning 
the presence or absence of the cardinal 
signs and symptoms of muscle disability, 
including loss of power, weakness, 
lowered threshold of fatigue, fatigue 
pain, impairment of coordination, and 
uncertainty of movement.

With respect to each scar resulting from 
the shell fragment wounds of the chest 
wall, right hip/lower back, 
shoulders/upper back, left buttock/left 
hip, and right foot, the examiner should 
describe the location of each scar, and 
respond to each of the following 
questions with respect to each scar:

(A)  Is the scar superficial (i.e. 
not associated with underlying soft 
tissue damage) or deep (i.e. 
associated with underlying soft 
tissue damage)? 
(B)  Does the scar cause limited 
motion? 
(C)  What is the area, in square 
inches or square centimeters, 
covered by the scar? 
(D)  Is the scar unstable (i.e. 
productive of frequent loss of 
covering of skin over the scar)? (E)  
Is the scar painful on examination? 
(F)  Is the scar otherwise 
productive of limitation of function 
of the affected part?  If so, 
identify the limitation of function 
caused by the scar. 

The examiner should also provide an 
opinion as to the impact of each of the 
veteran's shell fragment wound 
disabilities on his ability to work.  The 
rationale for all opinions expressed 
should be provided.  The claims folder, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner.  The report is to reflect that 
a review of the claims file was made.  

5.  The RO should also arrange for a VA 
psychiatric examination of the veteran by 
a physician with appropriate expertise to 
determine the extent of his service-
connected PTSD.  The examiner should 
indicate with respect to each of the 
psychiatric symptoms identified under the 
new schedular criteria for rating mental 
disorders whether such symptom is a 
symptom of the veteran's service-
connected PTSD.  To the extent possible, 
the examiner should distinguish the 
manifestations of the veteran's PTSD from 
those of any other psychiatric disorders 
found to be present, to include alcohol 
abuse.  The examiner should also provide 
an opinion concerning the degree of 
social and industrial impairment 
resulting from the veteran's service-
connected PTSD, to include whether it 
renders the veteran unemployable, and a 
global assessment of functioning score 
with an explanation of the significance 
of the score assigned.  All indicated 
studies should be performed, and the 
rationale for all opinions expressed 
should be provided.  The claims file must 
be made available to and reviewed by the 
examiner.  The examination report is to 
reflect that such a review of the claims 
file was made.   

6.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and 
VA's implementing regulations found at 
38 C.F.R. § 3.159.  Then, the RO should 
re-adjudicate the issues on appeal.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).





	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


